Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      29-NOV-2022
                                                      08:35 AM
                                                      Dkt. 6 ODDP



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                  GARRETH A. GRAHAM, Petitioner,

                                vs.

   CIRCUIT COURT, FIRST CIRCUIT, STATE OF HAWAIʻI, Respondent.
________________________________________________________________

                        ORIGINAL PROCEEDING
                         (1CPN-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition for writ of

mandamus filed on October 17, 2022, and the record, Graham’s

letters dated July 24 and August 24, 2022 are before Judge

Rowena Somerville and appear to request a copy of the January

28, 2022 order dismissing Graham’s Hawaiʻi Rules of Penal

Procedure (HRPP) Rule 40 petition so that Graham may attach a

copy of the order to a notice of appeal.    The relief Graham

seeks may be addressed by the circuit court in response to these

letters.   See Rules of the Circuit Courts of the State of Hawaiʻi
Rules 2.2.17, 2.2.19; see also HRPP Rules 40(g)(3), 49(b)(5), &

49(e)(3).    An extraordinary writ is thus not warranted.     See

Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d 334, 338 (1999);

Barnett v. Broderick, 84 Hawaiʻi 109, 111, 929 P.2d 1359, 1361

(1996).   Accordingly,

            It is ordered that the petition is denied.

            It is further ordered that the appellate court clerk

shall process the petition without payment of the filing fee.

            It is finally ordered that the appellate clerk shall

serve a copy of the petition and this order on Judge Rowena

Somerville.

            DATED: Honolulu, Hawaii, November 29. 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2